Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) The information contained in these financial reports constitutes a translation of the financial reports published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) Contents Page Review Report 2 Condensed Separate Financial Information as at June 30, 2012 (Unaudited) CondensedInterim Statements of Financial Position 3 Condensed Interim Information of Income 5 CondensedInterim Information of Comprehensive Income 6 Condensed Interim Information of Cash Flows 7 Notes to the Condensed Separate Interim Financial Information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax 972 25312044 Internet www.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Special auditors’ report on the separate interim financial information according to Regulation 38D of the Securities Regulations(Periodic and Immediate Reports) - 1970 Introduction We have reviewed the separate interim financial statements presented in accordance with Regulation 38D of the Securities Regulations(Periodic and Immediate Reports) -1970 of “Bezeq”- The Israel Telecommunication Corporation Ltd. (hereinafter- “the Company”) as of June 30, 2012 and for the six and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information for these periods based on our review. We did not review the separate interim financial information from the financial statements of investee companies in which investments amounted to NIS 243 million as of June 30, 2012, and the Company’s share in the profit from these investee companies amounted to NIS 68 million and NIS 3.8 million for the six and three month periods then ended, respectively.The financial statements of those companies were reviewed by other auditors, whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1 – "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we will become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other accountants, nothing has come to our attention that causes us to believe that the abovementioned separate interim financial information is not prepared, in all material respects, in accordance with the Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) -1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 4 Somekh Chaikin Certified Public Accountants (Isr.) August 1, 2012 2 Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) Condensed Interim Statements of Financial Position June 30, 2012 June 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives 17 * Trade receivables Other receivables 79 Inventories 28 8 13 Loans and guarantees granted to investees * Assets classified as held for sale 28 20 23 Total current assets Investments, including derivatives 72 81 77 Trade and other receivables Property, plant and equipment Intangible assets Investments ininvestees * Loans and guarantees granted to investees * Deferred tax assets Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) Condensed Interim Statements of Financial Position (contd.) June 30, 2012 June 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 36 21 28 Provisions (Note 4) Employee benefits Dividend payable Total current liabilities Debentures Bank loans Employee benefits Deferred and other income 41 6 30 Dividend payable Total non-current liabilities Total liabilities Equity Share capital Share premium 82 35 68 Reserves Deficit ) ) ) Total equity Total liabilities and equity Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO * Reclassified See Note 1.3 Date of approval of the financial statements: August 1, 2012 The accompanying notes to the condensed separate financial information are an integral part thereof. 4 Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) Condensed Interim Statements of Income For the six month period ended For the three month period ended For the year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 2) Cost of Activities Depreciation and amortization Salaries Operating and general expenses  (Note 3) Other operating expenses (income), net (6 ) 16 ) Operating profit Financing expenses (income) Financing expenses Finance revenues ) Financing expenses, net 99 76 73 Profit after financing expenses, net Share in earnings of investees, net Profit before income tax Income tax (see Note 5.4) 98 Profit for the period The accompanying notes to the condensed separate interim financial information are an integral part thereof. 5 Condensed Separate Interim Financial Information as at June 30, 2012 (Unaudited) CondensedInterim Statement of Comprehensive Income For the six month period ended For the three month period ended For the year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period Items of other comprehensive income Actuarial gains (losses) net of tax - 28 Other items of comprehensive income (loss) for the period, net of tax - (1
